Case 3:21-cv-00001-SMR-CFB Document 1 Filed 01/04/21 Page 1 of 8

Pro Se 7 (Rev, 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the RECEIVED

District of
JAN 04 2021
Division CLERK U.S. DISTRICT COURT
SOUTHERN DISTRICT OF IOWA
) Case No, - . oo Oe
) (to be filled in by the Clerk's Office)
DERTUS CHUA SMES 3
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. a1,
if the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) L Ives LJ No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
=Y=-
)
)
)
COMPEsSs Geovp USA
CROTHALL HEALTHCARE TMOcrwn ?
Defendant(s) AC OR )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name Deere €. SMES
Street Address \Qs. - vo. OW Sy

City and County - WON2x - Sect+ Coon) aA
State and Zip Code TL EQOO-__ - SOC8A

Telephone Number (SEB) AI\-eoG
E-mail Address Aoxrw AS KES OVS Boyer VC.

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 3:21-cv-00001-SMR-CFB Document1 Filed 01/04/21 Page 2 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

Defendant No. 1

Name COMPRESS OFOUpP. UIA

Job or Title (if known) ee

Street Address 100. YorKnont food ee
City and County ChowcloHe  Meckienoura Count?
State and Zip Code Norn Ccocolina JROIF oe
Telephone Number Wet) s SdB-Yousn i ss—i—isi‘siti

E-mail Address (if known)

Defendant No. 2

 

Name CHOTHALL HEALTHCARE |
Job or Title (if known) ee
Street Address Sao Legend. C \ ido. ue ‘Sore BIO

City and County Won re Rocko Foe —

State and Zip Code POO Wao Ow ‘O0e4
Telephone Number \Soo0- LW - “UN T6 |

E-mail Address (if known)

Defendant No. 3

Job or Title (if known) ee ce
Street Address Hos, Nodnadar =. +t @HO +O .
City and County PAN, Burton Coody

State and Zip Code

Telephone Number See HSS O4SOd

E-mail Address (if known)

Apydsd |

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Page 2 of 6
Case 3:21-cv-00001-SMR-CFB Document1 Filed 01/04/21 Page 3 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name COMPASS | ORoup.v&e/. CRomH At Hee
Street Address \Q2 a? E. RUSholme. Sh. oo.

City and County DON Pad Scotk county _ ce

State and Zip Code Toa SOKOS. _.

Telephone Number SC2- 49)- V¥t00 a a -

II. Basis for Jurisdiction

This action }

OO U

rought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.) ~

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
Relevant state law (specify, if known):

Relevant city c or county law (specify, if known):

Page 3 of 6
Case 3:21-cv-00001-SMR-CFB Document 1 Filed 01/04/21 Page 4 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

ITI. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.
Termination of my employment.
Failure to promote me.

Failure to accommodate my disability.

OOOO

Unequal terms and conditions of my employment.

Retaliation.

Other acts (specify): Yecassments . Sa VWXRL Xo Acoomm odate

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

aC

 

B. It is my best ren that the alleged discriminatory acts occurred on date(s)
- . S
BRAY VAT - BROAN BOIO
Cc. I believe that defendant(s) (check one): |

is/are still committing these acts against me.

AS

is/are not still committing these acts against me.

D. eT discriminated against me based on my (check all that apply and explain):

race BACON Cameacaan
color BeBckK) BCOUN

fy seer ee
religion QE Cncesshon
[ ] national origin ee

CU]
LJ

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

E - The facts of my case are as follows. Attach additional pages if neede,

Dende YO. CACCOMMOPHNON AS veqy rate by [QW CIO Wr Kyed
SRN see CAS Commnden® ond EEL. .Gars No Sve He

AVSoead . QOASMBS . Page 4 of 6
Case 3:21-cv-00001-SMR-CFB Document1 Filed 01/04/21 Page 5 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

TV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

O}4-BV2~ 009d ee

B. The Equal Employment Opportunity Commission (check one):

[| / has not issued a Notice of Right to Sue letter.

issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C, Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

LC] 60 days or more have elapsed.
LC] less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

VO, 000.22 - VEN Od Guerin
$8500.22 - Vor Doge s 3
PubNIC ogo

L lost mong, \ |

Que, Xs Yearee| OK nod w& Weard AAR SUA a HEATON, Sustered

Lex MW WAG F WES Siorriminiokad ¢ JS ad ahencled
Loree One ed Yo OMA VA Soom Ord vive Derrew mon Hom
Case 3:21-cv-00001-SMR-CFB Document1 Filed 01/04/21 Page 6 of 8

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Yo-2 O-A0d dv

Signature of Plaintiff oo
Printed Name of Plaintiff: DATS _ FQIUMED. 37k f= PILES _

B. For Attorneys

 

Date of signing:

Signature of Attorney
Printed Name of Attomey

Bar Number

 

 

Name of Law Firm

 

Street Address

State and Zip Code
Telephone Number >
E-mail Address

Page 6 of 6
 

Case 3:21-cv-00001-SMR-CFB Document1 Filed 01/04/21 Page 7 of 8

— Administrative Release bt
(Letter of Right-To-Sue)

 

 

 

 

To: ) From:

)
TNO AMS wen OF ) Iowa Civil Rights Commission
1610 W 4TH STREET ) Grimes State Office Building
DAVENPORT, LA 52802 ) 4005. 14° Street

) Des Moines, Iowa 50319
Complaint CP# 05-20-75059 EEOC# 26A-2020-00540C

 

This is your Administrative Release (Right-To-Sue) Letter issued pursuant to Iowa Code § 216.16 and 161 Iowa
Administrative Code Section § 3.10. It is issued pursuant to your request.

The conditions precedent found in 161 Administrative Code § 3.10(2) have been met.

With this Right-To-Sue Letter, you have the right to commence an action in district court. That action must be
commenced within ninety (90) days of the Right-To-Sue Letter issuance date, 10/19/2020. The Right-To-Sue Letter
is not a finding by the ICRC on the metits of the charge. The ICRC will take no further action in this matter.

A copy of the Right-To-Sue Letter has been sent to the Respondent(s) as shown below. The Administrative Rules
allow any.patty to a complaint to request a copy of the file when a Right-to-Sue has been issued. The Administrative
Rules allow any party to a complaint to request a copy of the file when a Right-to-Sue has been issued. If you or
your attorney would like to obtain a copy of the file, please submit your request in writing via regular mail, fax, or
email to ictc@iowa.gov. The copy and processing fees are as follows:

e Photocopy of investigative files - .25¢ per page; copies of digital recordings $15.00 per electronic storage
device (hard copy); actual cost of postage; search/supervisory fee $26.00 per hour

° Scanned copy of investigative files - $15.00 for first 150-page batch; $10.00 for each 150-page batch
thereafter; copies of digital recordings $10.00 per electronic storage device (electronic copy);
search/supervisoty fee $26.00 per hour

If you opt for an electronic copy, you must provide an email address in order to receive the copy.

The Iowa Civil Rights Commission
Phone: (515) 281-4121

FAX; (515) 242-5840

Email: icrc@iowa.gov

ce: File

ERIN BALL, Respondent's Attorney
COMPASS GROUP USA
Case 3:21-cv-00001-SMR-CFB Document 1 Filed 01/04/21 Page 8 of 8

 

 

 

 

EEOC Form 212-A (3/98) (. ~ (_.
U.S. Equal Employment Opportunity Commission
TO: Milwaukee Area Office Date May 13, 2020
310 West Wisconsin Ave EEOC Charge No.
Suite 500 26A-2020-00540
Milwaukee, WI 53203
FEPA Charge No.
05-20-75059
CHARGE TRANSMITTAL
SUBJECT:
Darius E. Sykes v. COMPASS GROUP USA
Charging Parly Respondent
Transmitted herewith Is a charge of employment discrimination initially recelved by the:
[_] eeoc x lowa Civil Rights Commission on __ Apr 22, 2020
Name of FEPA Date of Receipt

[| Pursuant to the worksharing agreement, this charge is to be Initially investigated by the EEOC.

[ x Pursuant to the worksharing agreement, this charge Is to be initially investigated by the FEPA.

[] The worksharing agreement does not datermine which agency Is to initially investigate the charge.
[| EEOC requests a waiver [| FEPA waives

[| No waiver requested [| FEPA will investigate the charge initially

Please complete the bottom portion of this form to acknowledge the receipt of the charge
and, where appropriate, to indicate whether the Agency will initially investigate the charge.

 

 

 

 

 

Typed Name and Title of EEOC or FEPA Official Signature/Initials
Elizabeth Johnson, Executive Director E. J.
Darius E, Sykes v. COMPASS GROUP USA
Charging Party Respondent

TO WHOM IT MAY CONCERN:
[| This will acknowledge receipt of the referenced charge and Indicate this Agency's intention to initially investigate the charge.
[J This will acknowledge recaipt of the referenced charge and indleate this Agency's intention not to initially investigate the charge.

[| This will acknowledge receipt of the referenced charge and request a waiver of initial investigation by the receiving agency.

[ ] This will acknowledge receipt of the referenced charge and Indicate this Agency's intention to dismiss/close/not docket the charge
for the following reasons:

 

 

 

Typed Name and Title of EEOC or FEPA Official Signature/{nitials
Julianne Bowman, District Director g fi: R Dy trict gf); f
TO: lowa Civil Rights Commission Date May 13, 2020
Grimes State Office Bldg EEOC Charge No.
400 E. 14th Street 26A-2020-00540
Des Moines, IA 50319 FEPA Charge No.

05-20-75059

 

 

 
